ELLISON, J.
This action is based on a benefit certificate of insurance on the life of plaintiff’s wife and payable to him at her death. The verdict of the jury in the trial court was for the defendant. Plaintiff’s-motion for a new trial was sustained and thereupon defendant appealed from that order.
The certificate was taken out by Mrs. Berryhill in October, 1908, and she died in about three months thereafter, January 19', 1909. The condition of payment of the certificate was that she should be a member of the association, in good standing, at the time of her death; and the question at the trial was whether she was such member at that time. And that question was to be determined by the issue made as to whether she paid dues for the month of December, 1908.
On that issue plaintiff presented a receipt in evidence showing payment for that month. Defendant attacked the receipt on the ground that it was not for that month and that it had been altered so as to make it show that it was. There were some circumstances from which it could be inferred that it was not intended as a receipt for that month, but there were also circumstances from which it could be inferred that it must have been a receipt for that month.
The trial court has large discretion in granting a new trial, and it is plain that in the foregoing state of the evidence we could not justify ourselves in inter-'' fering with that discretion. [Gould v. St. John, 207 Mo. 619; Karnes v. Winn, 126 Mo. App. 712; Ridge v. Johnson, 129 Mo. App. 541; Canterbury v. Kansas City, 130 Mo. App. 1. The order granting new trial is affirmed.
All concur.